Citation Nr: 0802004	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for chest and 
trunk acne and scalp seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1966 to July 
1971, and from June to October 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision in which the RO, among other things, denied a rating 
in excess of 10 percent for chest and trunk acne and scalp 
seborrheic dermatitis.  The veteran filed a notice of 
disagreement (NOD) in November 2002, and the RO issued a 
statement of the case (SOC) in June 2003.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2003.

In June 2004, the Board remanded this claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
development, the AMC continued the denial of a rating in 
excess of 10 percent for chest and trunk acne and scalp 
seborrheic dermatitis (as reflected in the May 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration. 

In January 2006, the Board again remanded the claim to the RO 
via the AMC for additional development.  After completing the 
requested action, the AMC continued the denial of the claim 
(as reflected in the July 2007 SSOC), and returned this 
matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

In the June 2004 remand, the Board instructed the RO to 
afford the veteran a new VA examination as to the severity of 
his skin disability in light of VA's revision of the criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).  The record 
reflects that the RO sent the veteran an October 2004 letter 
informing him that the Boston VA Medical Center (VAMC) would 
schedule him for such examination.  An October 2004 letter 
from the Boston VAMC informed the veteran that an examination 
had been scheduled for October 13, 2004, and gave the time 
and location of the examination.  November 8, 2004 and 
November 16, 2004 letters from the Boston VAMC informed the 
veteran that an examination had been scheduled for December 
1, 2004, and gave the time and location of the examination.  
The May 2005 SSOC reflects citation to 38 C.F.R. § 3.655, and 
indicates that the veteran had failed to report for the 
scheduled October 2004 VA examination (although the claim was 
denied on the basis of evidence of record).

In a July 2005 letter, the veteran wrote that he had received 
the October 2004 letters from the RO and the VAMC too late to 
alter his schedule to attend the scheduled examination.  
However, the veteran wrote, he was rescheduled for an 
examination in November 2004, and appeared for such 
examination, but was told that he could not be examined at 
that time.  Subsequently, according to the veteran, he did in 
fact appear for a scheduled December 1, 2004 VA examination 
and the examination "was completed at this time."  

In light of the veteran's July 2005 letter, the Board again 
remanded the claim in January 2006, instructing the AMC to 
obtain a copy of the December 2001 VA examination report, 
following the procedures set forth in 38 C.F.R. § 3.159(c), 
and associated all records or responses with the claims file.  
In a September 2006 Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action (VA Form 
10-7131), the AMC requested a copy of the December 2004 VA 
examination report from the Boston VAMC.  In response, the 
Boston VAMC sent a computer generated document that indicated 
that both the October 2004 and December 2004 scheduled VA 
examinations had been cancelled.  The document does not 
provide any reason for the cancellation.

The RO continued the denial of the claim in July 2007; the 
SSOC reflects a finding that veteran had failed to report for 
the scheduled examination, and the evidence of record did not 
warrant a rating in excess of 10 percent for the veteran's 
skin disability.  In response, the veteran wrote a September 
2007 letter in which he again stated that the December 2004 
VA examination had taken place, and argued that the report of 
this examination had likely been lost.

It appears that the AMC has followed the Board's remand 
instructions, and that the document sent to the AMC by the 
Boston VAMC reflects that the December 2004 examination was 
cancelled by the physician.  Although no reason was given, it 
is assumed in such circumstances that the reason for the 
cancellation is the failure of the veteran to report for the 
examination.  However, the veteran is adamant that the 
examination took place, and it appears possible that the 
Boston VAMC's computer generated document, which indicates 
that the examination was cancelled but does not give a reason 
for such cancellation, is in error.

The Board also notes the argument of the veteran's 
representative, set forth  in the December 2007 written brief 
presentation, that, even if the December 2004 VA examination 
report exists, it is more than 3 years old, and a more 
contemporaneous examination is warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The Board further notes that the 
previous, June 2001, VA examination regarding the severity of 
the veteran's skin disability is now over six years old and 
that examination report is a single page and does not contain 
detailed findings regarding the veteran's skin disability, 
and, as noted, the criteria for rating disabilities of the 
skin has since changed.  The Board agrees.

Hence, the RO should arrange for the veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  Because, at this juncture and under the 
circumstances of this case, the evidence (with or without any 
report of VA examination conducted in December 2004), the 
evidence of record will be insufficient to decide the claim, 
the veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.  Given the consequences of failure to 
report for a scheduled examination (denial as a matter of 
law), should the veteran fail to appear for the examination, 
the Board reiterates that appropriate documentation of such 
failure to appear must be obtained and associated with the 
claims file.

Prior to arranging for the veteran to undergo further 
examination, the RO should undertake appropriate additional 
action obtain any existing report of VA examination of the 
veteran in December 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   The Board 
also points out that efforts to obtain a record held by 
Federal facilities must continue until the RO receives the 
evidence, or there is clear evidence that the record does not 
exist, or that further efforts to obtain such document would 
be futile.  See 38 C.F.R. § 3.159(c) (2007).


The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for a rating in excess of 10 percent for the 
service-connected chest and trunk acne and scalp seborrheic 
dermatitis.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any pertinent evidence in 
his possession, and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send a letter to the 
Boston VAMC again requesting that it 
search for any report of an examination 
of the veteran that took place on 
December 1, 2004.  The RO should include 
with the letter a copy of the VAMC's 
prior response with the computer 
generated document indicating that he 
examination was cancelled, and also a 
copy of the veteran's September 2007 
letter, in which he maintains that he 
appeared for the examination and suggests 
possible reasons for the absence of an 
examination report in these 
circumstances.  If necessary, the 
physician who is listed as having 
cancelled the examination, Dr. Mitchell, 
should be contacted and asked to indicate 
whether she remembers examining the 
veteran on that date.

If an examination report is not located, 
the RO should prepare a memorandum 
explaining the steps taken to locate such 
examination report and the reasons for 
concluding that such report does not 
exist or that further attempts to locate 
it would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for service-connected chest and 
trunk acne and scalp seborrheic 
dermatitis

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA dermatological 
examination for evaluation of his acne of 
the chest and trunk, and seborrheic 
dermatitis of the scalp, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should specifically render 
findings in accordance with pertinent 
former and revised rating criteria for 
evaluation of the condition.  In 
particular, with regard to the former 
criteria, the physician should comment 
upon the existence, and frequency (or 
extent, as appropriate) of exudation, 
itching, ulceration, lesions, and/or 
crustation, as well as whether the 
condition is markedly disfiguring, 
exceptionally repugnant, or results in 
systemic or nervous manifestations.

With respect to an active condition, the 
physician should address whether the skin 
disorder affects 20 to 40 percent of the 
entire body, or 20 to 40 percent of 
exposed areas affected, or systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12- 
month period; or affects more than 40 
percent of the entire body, or more than 
40 percent of exposed areas affected, or 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12-month period. 

With respect to any associated scarring, 
the physician should, if possible, 
provide measurements of the length and 
width of the scars, as well as the areas 
of the scars in terms of square inches. 
The physician should also indicate 
whether such scars are superficial, 
unstable, and painful on examination 
and/or cause limitation of motion. If the 
veteran's scars are to the head, face, or 
neck and are considered disfiguring, the 
examiner should, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involve a gross 
distortion or asymmetry of one, two, or 
three or more features, or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

Based on the examination of the veteran 
and review of the record, the physician 
provide an assessment as to the severity 
of the veteran's acne of the chest and 
trunk, and seborrheic dermatitis of the 
scalp

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility, as well as any documentation 
indicating that the veteran failed to 
appear for the scheduled examination.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 10 percent for chest 
and trunk acne and scalp seborrheic 
dermatitis.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b) as 
appropriate (i.e., denial as a matter of 
law).  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

